EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of November 5, 2019 are hereby accepted as FORMAL.

It is noted that claims 2, 10, and 14 stand CANCELLED.

The use of the terms FlexRay®, GSM®, WiMAX®, LTE®, Wi-Fi® Bluetooth®, and HDMI®, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 USC 112(b) as set forth in the office action of May 24, 2021 have been overcome by the amendment of August 23, 2021 and by the remarks with that amendment.
The rejection under 35 USC 101 as set forth in the office action of May 24, 2021 have been overcome by the amendment of August 23, 2021 and by the remarks with that amendment.
The rejections under 35 USC 102(a)(1) and 35 USC 103 as set forth in the office action of May 24, 2021 have been overcome by the amendment of August 23, 2021 and by the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
Claims 1, 3-9, 11-13, and 15-21 are allowable over the prior art of record due to the amendment of August 23, 2021 and the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
All rejections of record have been overcome.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648